Citation Nr: 0615582	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUE

Entitlement to special monthly compensation (SMC) due to need 
of aid and attendance (A&A).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran retired in March 1986 after more than twenty 
years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Nashville, 
Tennessee, Regional Office of the Department of Veterans 
Affairs (VA), and was remanded in June 2005.


FINDING OF FACT

The veteran does not need regular aid and attendance of 
another person due to service-connected disability.    


CONCLUSION OF LAW

The criteria for special monthly compensation based on need 
of regular of aid and attendance are not met.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. §§ 3.350(b), 3.352(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Special Monthly Compensation (SMC)

Service connection is in effect for lung condition with 
remains of old inflammatory disease (100 percent disabling 
since December 1993), post-traumatic stress disorder (PTSD) 
(70 percent disabling since May 2002), diabetes mellitus (20 
percent disabling since June 2002), residuals of back injury 
with strain (10 percent disabling since April 1986), and as 
well, skin condition of the hands, bilateral hearing loss, 
and maxillary sinusitis, each with noncompensable ratings 
effective April 1986.  The combined rating for all of these 
disabilities is 100 percent effective June 19, 2002.  SMC 
also is in effect under 38 U.S.C.A. § 1114, subsection (s) 
and 38 C.F.R. § 3.350(i) based on the lung condition rated as 
totally disabling and based on housebound status as of August 
5, 2000.   

The instant appeal arises from a November 2001 claim of 
entitlement to SMC based on need of aid and attendance (A&A) 
of another person due to 
service-connected disabilities.  Thus, while the Board has 
reviewed the whole record, its primary focus is on evidence 
specific to A&A criteria from late 2001 forward.  SMC is 
payable to a veteran who is permanently bedridden or so 
helpless as a result of service-connected disability that he 
is in need of regular A&A of another person.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2005). 

Factors considered to decide whether regular A&A is needed 
include: inability to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need to 
adjust special prosthetic or orthopedic appliances which by 
reason of the particular disability requires aid (this does 
not include adjustment of appliances that persons without any 
such disability would be unable to adjust without aid, such 
as supports, belts, lacing at the back, etc.); inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2005).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is 
permissible.  Particular personal functions which the veteran 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that he is so helpless as to need regular 
A&A, not that there is a constant need.  38 C.F.R. § 
3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  However, 
it is logical to infer a threshold requirement that "at 
least one of the enumerated factors be present."  Turco, 9 
Vet. App. at 224.  "Bedridden" will be that condition 
which, by virtue of its essential character, actually 
requires that the claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a doctor has 
prescribed rest in bed for a greater or lesser part of the 
day to promote convalescence or cure is insufficient.  38 
C.F.R. § 3.352(a).
The Board concludes that factual need of A&A is not 
established.  First of all, of the various service-connected 
disabilities, it is neither contended, nor shown, that 
hearing loss or skin condition of the hands is so 
debilitating that A&A is needed due to those disabilities.  
Noncompensable ratings assigned therefor also are indicative 
as to the minimal, if any, role their manifestations play in 
the claimed need of A&A benefits.  Similarly, it is not shown 
clinically that diabetes renders him so helpless or frail 
such that A&A is warranted.  As for back injury residuals, 
rated as 10 percent disabling since 1986, as of the most 
recent VA A&A examination in November 2005, no spinal 
deformity or limitation of motion was found, and clinical 
records dated within the last several years do not document 
treatment for exacerbated spinal problems.  As for sinusitis 
specifically (as opposed to pulmonary condition, discussed 
below), the sole basis for this A&A benefits claim is a lay 
contention unsubstantiated clinically.  Nor does the veteran 
have other sensory disability, like visual impairment, that 
might necessitate regular A&A.   

As for PTSD, pertinent clinical records are primarily dated 
several years ago, before September 2002, when the RO 
increased the PTSD rating to 70 percent effective May 2002.  
More recent clinical records do not show exacerbated 
psychiatric symptoms that would support a conclusion that the 
veteran is so incapacitated, or helpless, or is in a danger 
of harming himself or others, as to need regular A&A.  See 
October 2005 VA clinical record wherein the veteran's 
treating psychiatrist stated the PTSD symptoms are stable and 
controlled.  The mere contention that PTSD could cause a 
stroke or heart attack (see veteran's December 2002 
statement), without evidence of treatment recently for 
exacerbated PTSD, or a determination by a doctor that 
cardiovascular problems have occurred due to PTSD, is not 
accorded weight for the purposes of this claim.  

The veteran's chief medical problem is reduced breathing 
capacity due to his pulmonary condition, as the veteran 
himself contends, and contemporaneous clinical records (and 
the 100 percent rating in effect), would indicate.  
Nonetheless, on the whole, the record does not support 
entitlement to A&A benefits.  No clinical record, including 
the 2005 A&A examination report, indicates the veteran is 
physically incapable of dressing or undressing himself, to 
attend to basic grooming needs, and to feed himself.  In 
fact, the examination report states that upper and lower 
extremity functioning is normal.  Also, the veteran 
reportedly lives alone, and thus, appears to be attending to 
his basic grooming needs and other routine, daily activities 
independently.  As recently as in October 2005, a VA doctor 
noted the veteran's "good hygiene" and ability to attend to 
chores.  

The veteran is in a motorized wheelchair and uses a portable 
oxygen delivery device, but the device is not reported as one 
that requires frequent adjustments, such as a prosthetic or 
orthopedic appliance might require.  He is short of breath 
and reportedly can walk only a short distance inside the home 
(see 2005 A&A examination report).  However, he is not shown 
to be so helpless, frail, confined, or literally bedridden 
such that he cannot, with a combination of walking a few 
steps at a time and using the wheelchair, use the restroom 
facilities himself at home.  The examiner said in November 
2005 that, while he appeared frail, he is not restricted to 
his home; he can, and does, leave his house as needed.  Also, 
the fact that he had traveled to the A&A examination site, 
albeit accompanied by a family member, is evidence that he is 
not so severely restricted.  He himself reported that he does 
his chores independently "sometimes," although others clean 
and shop for him.  

Thus, in sum, the veteran has pulmonary problems that appear 
to be significant, including late stage chronic obstructive 
pulmonary disease (COPD) (see August 2000 and November 2005 
A&A examination reports).  Resultant breathing restriction 
does present challenges in terms of performing some routine, 
daily activities like cleaning and shopping.  Other types of 
assistance seem to be beneficial (for instance, the veteran 
reportedly drove himself to the A&A examination in 2000, and 
drove himself to run errands around that time; a family 
member accompanied him to the 2005 examination in a van).  

However, on the whole, he is not so helpless or frail that he 
requires regular A&A due solely to service-connected 
disabilities.  On this point, it is highly probative that the 
physician's assistant who performed the 2005 A&A examination 
herself said that the veteran is impaired by COPD and 
coronary artery disease that is not service-connected.  The 
examiner then noted that the veteran is able to perform all 
"self-care skills" and "can perform all functions."  Based 
on these conclusions, and other clinical evidence discussed 
above that does not support a conclusion that factual need of 
A&A is shown, the Board does not find sufficiently convincing 
the physician's assistant's ultimate, summary conclusion that 
the veteran needs A&A.  

The preponderance of the evidence is against a favorable 
decision, and the benefit of the doubt rule does not apply 38 
U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

On receipt of a complete or substantially complete benefits 
application, VA must notify a claimant and any representative 
of any information, and medical or lay evidence, needed to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Notice must inform him of 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he is 
expected to provide.  It must ask him to provide any 
pertinent evidence he has.  38 C.F.R. § 3.159(b)(1).  Notice 
must be given prior to the initial unfavorable agency of 
original jurisdiction (AOJ) decision.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In a November 2002 letter sent before the unfavorable AOJ 
decision on appeal, the RO told him about elements of an A&A 
SMC claim, and that, if he identifies the sources of 
pertinent evidence, in particular, non-VA medical evidence, 
then VA would assist him in obtaining it.  This letter did 
not supply complete notice, but any notice defect was 
subsequently cured.  The Statement of the Case (SOC) and 
Supplemental SOCs (SSOCs) helped to reinforce prior notice of 
what criteria apply in an A&A SMC claim by discussing the 
criteria and then explaining why the benefit sought is 
denied.  Moreover, the RO cited 38 C.F.R. § 3.159, from which 
the "fourth element" is derived, in the SOC and January 
2006 SSOC.  Further, a June 2005 Appeals Management Center 
letter told the veteran, again, about what evidence the claim 
requires, and his and VA's respective claim development 
responsibilities consistent with governing law and 
regulations.  He was asked again to identify any sources of 
pertinent evidence.  It asked him to send any pertinent 
evidence he has, and told him he ultimately is responsible 
for claim substantiation.   

After the issuance of the January 2006 SSOC, the veteran 
submitted additional argument, but did not submit additional 
evidence, or inform VA about missing evidence, or 
specifically argue that there was a notice defect.  In March 
2006, the veteran himself asked that appellate review take 
place as soon as possible, informing VA that he has "no 
other information or evidence to give VA."  Under the 
circumstances, the Board finds neither substantive notice 
defect, nor prejudice due to timing of the notice.  
Pelegrini, supra.  Moreover, as the claim is denied, there is 
no prejudice to the extent no notice was given on effective 
date provisions.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question not addressed by the AOJ, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if needed to decide the 
claim.  The claims file includes VA clinical records, 
including contemporaneous VA examination findings, and lay 
statements.  Despite appropriate notice during appeal, the 
veteran has not identified additional sources of pertinent 
evidence.  Thus, the Board concludes that VA's duty-to-assist 
was met.    


ORDER

Special monthly compensation due to need of aid and 
attendance is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


